F I L E D
                                                                     United States Court of Appeals
                                                                             Tenth Circuit
                       UNITED STATES COURT OF APPEALS
                                                                            FEB 18 1997
                              FOR THE TENTH CIRCUIT
                                                                        PATRICK FISHER
                                                                                  Clerk

    ALLEN RAY LIVINGSTON,

                Petitioner-Appellant,

    v.                                                    No. 96-5047
                                                      (D.C. No. 94-C-910-K)
    DAN REYNOLDS,                                          (N.D. Okla.)

                Respondent-Appellee.


                              ORDER AND JUDGMENT *


Before ANDERSON, KELLY, and LUCERO, Circuit Judges.



         Petitioner Allen Ray Livingston appeals the district court’s dismissal of his

pro se habeas corpus petition under 28 U.S.C. § 2254. 1 The district court denied

petitioner’s request to proceed in the district court in forma pauperis and his

motion for a certificate of probable cause. Petitioner now seeks a certificate of

*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
1
       After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination of
this appeal. See Fed. R. App. P. 34(a); 10th Cir. R. 34.1.9. The case is therefore
ordered submitted without oral argument.
probable cause to appeal and permission to proceed in forma pauperis from this

court. For the following reasons, we deny both requests.

      Section 102 of the Antiterrorism and Effective Death Penalty Act of 1996

(the Act) requires state petitioners to obtain certificates of appealability prior to

seeking appellate review of final orders in habeas corpus proceedings.

Pub. L. 104-132, 110 Stat. 1214 (codified at 28 U.S.C. § 2253). We have held

that the Act’s certificate of appealability requirement applies retroactively in

§ 2254 proceedings. Lennox v. Evans, 87 F.3d 431, 434 (10th Cir. 1996), cert.

denied, 117 S. Ct. 746 (1997). Accordingly, we address whether petitioner is

entitled to a certificate of appealability.

      In 1972, petitioner was convicted by a jury of armed robbery and sentenced

to twenty to one-hundred years’ imprisonment. In 1979, petitioner was granted an

appeal out of time, and his conviction was affirmed. In his first application for

post-conviction relief, petitioner claimed that his sentence was excessive. This

application was denied by the state appellate court, and petitioner did not appeal.

      In 1993, petitioner filed a second state application for post-conviction

relief, alleging ineffective assistance of trial counsel, ineffective assistance of

appellate counsel, prosecutorial misconduct, and excessive punishment. This

application also was denied, and affirmed on appeal. Petitioner then filed his

petition for writ of habeas corpus in federal court asserting (1) prejudice from


                                              -2-
appellate delay, (2) prejudicial admonition to the jury, (3) prejudicial admission

of a confession, (4) prejudicial admission of evidence and statements of other

crimes, (5) improper questioning of petitioner regarding prior convictions, (6)

prejudicial communication with the jury by the bailiff, and (7) ineffective

assistance of counsel.

       The district court thoroughly addressed petitioner’s claims and denied his

petition. On appeal, petitioner did not submit an opening brief challenging the

district court’s order, but only restated his habeas corpus claims and referred this

court to his brief in support of his petition in the district court.

       A habeas corpus petitioner is entitled to a certificate of appealability only if

he has made a “substantial showing of the denial of a constitutional right.” 28

U.S.C. § 2553(c). Construing petitioner’s pro se pleadings liberally, Haines v.

Kerner, 404 U.S. 519, 520 (1972), we have reviewed the district court’s order,

petitioner’s brief, and the appellate record, and conclude that, for the reasons

stated in the district court’s January 24, 1996 Order, petitioner has failed to make

the requisite showing of the denial of a constitutional right. We DENY

petitioner’s request for a certificate of appealability and DISMISS his appeal. For

this reason, and because petitioner has failed to present a rational argument on the

law and facts in support of his claims on appeal, we DENY his motion for

permission to proceed in forma pauperis. 28 U.S.C. § 1915(d).


                                            -3-
The mandate shall issue forthwith.



                                       Entered for the Court



                                       Carlos F. Lucero
                                       Circuit Judge




                                 -4-